Citation Nr: 1818602	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Appellant's character of discharge is a bar to receive Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Appellant served on active duty from September 1991 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the VA Regional Office (RO) in Oakland, California, which determined that the Appellant's discharge for the period of service from September 24, 1991 to March 23, 1994 is considered to be under other than honorable conditions for VA purposes.     

In July 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.


FINDINGS OF FACT

1.  The Appellant received a discharge under other than honorable conditions for "misconduct."

2.  The Appellant's discharge was not due to willful and persistent misconduct, and his service was otherwise honest, faithful, and meritorious.  


CONCLUSION OF LAW

The character of the Appellant's service from September 1991 to March 1994 is not a bar to VA benefits.  38 U.S.C. §§ 101, 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12, 3.203 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting the Appellant's claim in full, a discussion of VA's duties to notify and assist the Appellant is not necessary.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a).  

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under other than honorable conditions may be considered to have been discharged under dishonorable conditions under certain circumstances.  38 U.S.C. § 5303; Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994); 38 C.F.R. § 3.12.  Specifically, there are two types of character of discharge bars that prevent entitlement to VA benefits: (1) statutory bars found at 38 U.S.C. § 5303(a) and 
38 C.F.R. § 3.12(c); and (2) regulatory bars listed under 38 C.F.R. § 3.12(d). 

There are two bars to VA benefits potentially applicable to the Appellant: (i) discharge due to willful and persistent misconduct; and (ii) discharge issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)-(d). 

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000).

At the outset, the Board notes that the Appellant was not discharged or disciplined as a result of an AWOL for a continuous period of at least 180 days.  Accordingly, the bar to benefits pursuant to 38 C.F.R. § 3.12(c)(6) does not apply.   

In a Notice of Administrative Board Procedure, the Appellant's Commanding Officer specifically stated that the Appellant was "being considered for an administrative separation from the naval service by reason of misconduct, due to drug abuse as evidenced by [his] Summary Court-Martial on 5 December 1993."  See December 1993 Notice.  The Appellant was subject to a Summary Court-Martial specifically for "[w]rongful use of marijuana during the period of September 10, 1993 to October 10, 1993."  See February 1994 Recommendation for Administrative Separation.  However, the Appellant was found during a medical evaluation to not be psychologically dependent on drugs; rather, the medical professional found he was a "recreational or experimental user of drugs and [did] not require hospitalization for detoxification."  Id.

At his July 2017 Board hearing, the Appellant admitted that he smoked marijuana one time around his birthday in 1993.  See July 2017 Board hearing transcript.  He specifically reported this to legal before submitting to a random urinalysis.  Id.  A statement signed by the Appellant's Commanding Officer stated that the Appellant was a "good performer with no history of alcohol/drug related incidents or njp's."  The Board finds the Appellant credible as to this isolated marijuana use and finds that his offense was minor.  Further, the Appellant was considered at least an average performer; specifically, he was rated at a 3.6 overall.  See February 1994 Memorandum for Executive Officer.  As such, none of the statutory or regulatory bars pertaining to other than honorable discharges apply to the Appellant.  Because his other than honorable discharge was not under dishonorable conditions, he is considered a Veteran and entitled to VA benefits.



ORDER

The character of the Veteran's discharge for his period of service from September 1991 to March 1994 is not a bar to VA benefits; the appeal is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


